Citation Nr: 1512065	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  10-26 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from January 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied the Veteran's claim for TDIU.

In February 2014, the Board denied the instant claim.

The Veteran subsequently appealed the February 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2014, the Court issued a Joint Motion for Partial Remand (JMPR) filed by representatives for the parties, vacating the Board's decision as to the claim for a TDIU, and remanding the claim to the Board for further proceedings consistent with the JMPR.

The Board notes that in March 2009, the Veteran appointed the Disabled American Veterans as his accredited representative via a properly completed Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22).   However, in October 2014, the Veteran submitted a new Appointment of Individual as Claimant's Representative (VA Form 21-22a) appointing private attorney Robert V. Chisholm as his representative.  The Board found that there was good cause to change representation in December 2014 and the Board recognizes this change in representation. 

In February 2015, the Veteran's attorney submitted additional argument and evidence in support of his claim.  The Veteran has not waived initial agency of original jurisdiction (AOJ) consideration of this newly received evidence.  However, as the instant claim is being granted herein, no prejudice results to the Veteran in the Board considering such evidence.  See 38 C.F.R. § 20.1304 (2014). 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless files.  A review of the Virtual VA and VBMS files reveals documents that, with the exception of a November 2014 Informal Hearing Presentation submitted by the Veteran's former representative, were either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran's current service-connected disabilities include residuals of a low back injury, rated as 40 percent disabling; posttraumatic stress disorder, rated as 30 percent rating; diabetes mellitus, rated as 20 percent disabling; a shell fragment wound scar to the sacral region, rated as noncompensably disabling and onychomycosis associated with diabetes mellitus, rated as noncompensably disabling.  His combined rating is 70 percent.

2.  The competent evidence on the question of whether the Veteran is unable to secure and maintain substantially gainful employment as a result of his various service-connected disabilities, including his residuals of a low back injury is, at least, in relative equipoise.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R.          §§ 3.341, 4.1, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant entitlement to TDIU is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

The Veteran contends that he is unable to work due to his various service-connected disabilities, including the symptomatology associated with his residuals of a low back injury.  The Board finds that the preponderance of the evidence favors that position and hence TDIU is warranted.

A veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether a veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

In determining whether a veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether a veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  The Board also notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The Veteran's current service-connected disabilities include residuals of a low back injury, rated as 40 percent disabling; posttraumatic stress disorder, rated as 30 percent rating; diabetes mellitus, rated as 20 percent disabling; a shell fragment wound scar to the sacral region, rated as noncompensably disabling and onychomycosis associated with diabetes mellitus, rated as noncompensably disabling.  His combined rating is 70 percent.  See 38 C.F.R. § 4.25.  This combined rating satisfies the statutory requirements for TDIU.  See 38 C.F.R. § 4.16(a).   

The Veteran has reported that he had graduated high school and has had less than one year of college education.  His past work history was reported to include work as a lineman and dispatcher for a power company, rental equipment manager for a home improvement store, construction inspector and piping cutter.

An April 2005 letter from the Veteran's former employer indicates that he had worked at a home improvement store from October to November 2004.  The former employer noted that the Veteran was unable to perform his job duties for any length of time due to shoulder and back pain and that he left early on most days due to this pain.

An undated letter received by VA in June 2010 from the Veteran's former employer indicates that he had been hired as a construction supervisor and job coordinator in March 1999.  His duties were noted to include driving to construction locations to oversee construction progress and quality control as well as deliver and/or pick up materials at job sites.  The former employer noted that the Veteran was unable to perform his job duties due to his back injury and that he was let go from his employment in August 1999 as a result of being unable to perform his duties.

Turning to the question of whether the Veteran is unable to secure or follow any form of substantially gainful occupation due to his service-connected disabilities, the Board notes that the record contains several opinions which must be considered and weighed.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).   

The first of such opinions is reflected in a January 2015 opinion from M. L., a private vocational consultant.  The consultant opined that the Veteran's limitations had manifested to such a severe level that he has been unable to, and remains unable to, engage in any form of substantially gainful employment due to his service-connected conditions.  The consultant further opined that, even if hired, the Veteran does not possess the tenants necessary to sustain employment over any course of time.  Such tenants were noted to include the ability to arrive at work on a timely and consistent basis, maintaining a production rate and interacting appropriately with coworkers and supervisors.  The consultant further noted that while the Veteran suffered from other nonservice connected conditions, all of which may have contributory disabling effects, his unemployability was based solely on his service connected disabilities in the absence of his other conditions.

The second set of such opinions are reflected in VA opinions dated in April 2010.  
A VA diabetes mellitus examiner found that the Veteran's diabetes mellitus had no adverse effects and was not a cause for any restriction of activities.  A VA psychiatric examiner opined that the Veteran's PTSD symptoms would have a mild impact on his work, resulting in reduced work efficiency and ability to perform occupational tasks only during periods of significant stress.  Finally, a VA orthopedic examiner found that the Veteran could maintain employment with a very sedentary job that allowed for frequent breaks and no excessive walking or standing.  A VA general medicine examiner opined that the Veteran's current service connected conditions were not a significant cause of unemployability but rather his nonservice connected conditions were the predominant cause of his inability to work.  However, no rationale was provided for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  This opinion is therefore being afforded little, if any, probative weight.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the facts of this case, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a TDIU are met. 

 
ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


